EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucas Paez on 05/03/2021.

The application has been amended as follows: 


14. (Currently Amended): An endoscopic imaging method comprising: 
transmitting signals from an image sensor to a display housing having an image display that produces a first image;
 detachably coupling a camera housing having a camera sensor to the image display such that the camera sensor 3 of 9Application No.: 15/443,402Attorney Docket No.: CRRSNZ00900can generate a signal of the first image,  when the  image display is coupled to the camera sensor; and 
 wherein when coupled, the camera-sensor is aligned with the image display to permit to the camera sensor to transmit the signal of the first image and the image display is confined completely within the camera housing and the display housing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



May 3, 2020